Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response/ amendments filed on July 07, 2021 is received, and the supplemental response filed on July 08, 2021 is also received.
Claims 20-21 are canceled by applicant.
Claims 1-19 are pending in this application, claims 10, 11 and 14-19 are withdrawn from further consideration (see Restriction/Election below) and claims 1-9, 12 and 13 were examined on the merits.

Restriction/Election:
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 07/07/2021, is acknowledged. 

Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/07/2021.

Applicant’s election of “collagen” as the species of polymer in the supplemental reply filed on 07/08/2021, is also acknowledged.

Claims 10, 11, 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2021.



Claim Rejection - Improper Markush Grouping:

Claim 12 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping “the members of the Markush grouping “polymer is selected from the group consisting of collagen, gelatin, zein, elastin, silk, chitosan, chitin, alginate, starch, cellulose, proteoglycans and a glycosaminoglycan” recited in claim 12 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 

In this case, for example, collagen is the main protein in the extracellular matrix, while zein is the principal protein of corn, chitin is a polysaccharide and major constituent in the exoskeleton of arthropods and cell wall of fungi, and glycosaminoglycan are complex polysaccharides containing amino groups, as such they are not known in the art to be structurally or functionally and share a common feature or use.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 contains the trademark/trade name “Teflon”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name “Teflon” is used to identify/describe the material that the claimed plates are made of, accordingly, the identification/description is indefinite.
As such scope of the plates in claim 8 is uncertain since the trademark or trade name cannot be used properly to identify a specific chemical or material.  
Suggestion: replace the trademark “Teflon” with the actual chemical or material that the claimed plates are made of.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7 and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hartono et al. (The 4th International Conference on Theoretical and Applied Physics (ICTAP) 2014, AIP Conf. Proc. 1719, 030021-1–030021-4; doi: 10.1063/1.4943716).
Regarding claims 1 and 2, Hartono et al. disclose a method of poling piezoelectric material, said method comprising exposing said piezoelectric material to a constant electric field; wherein said method is carried out at a temperature of about 80 °C or less, and wherein said method is carried out in the absence of a liquid medium to significantly improve the piezoelectric properties of the polymer (electric poling of thermoplastic polymer polyvinylidene fluoride or PVDF, PVDF samples were sandwiched between two electrodes and heated from room temperature to 40 °C, a DC power supply was used to generate the desired electropotential difference across the electrodes, applied voltage gradually increased from 0 to 2 kV to produce electric field of 2G V/m) (see for example, p. 030021-1 “Introduction”, p. 030021-3 “Experimental” and Figure 2. related descriptions, and p. 030021-4 “Conclusions”). 
Regarding claim 3, Hartono et al. disclose the method is carried out at a temperature of about 25 °C to about 80° C (heated from room temperature to 40 °C) (see for example, p. 030021-3 “Experimental” and Figure 2. related descriptions).

Regarding claim 9, Hartono et al. disclose wherein the piezoelectric material comprises a polymer (electric poling of thermoplastic polymer polyvinylidene fluoride or PVDF) (see for example, p. 030021-1 “Introduction”, and p. 030021-3 “Experimental” and Figure 2. related descriptions). 
Hartono et al. therefore anticipated the claimed method of poling piezoelectric material.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hartono et al. as applied to claims  1-3, 7 and 9 above, and further in view of Coster et al. (US 2013/0026088 A1, also cited in the IDS filed on 03/06/2020).

The teachings of Hartono et al. with respect to the limitations of claims 1-3, 7 and 9 were discussed above in detail. 
Regarding the limitations of claims 4-6, temperature of about 50 °C (claim 4), electric field of about 0.5x106 to about 107 V/m (claim 5) and electric field of about 4.4x106 V/m (claim 6), as indicated in the 102 rejection above, Hartono et al. teach a method of poling piezoelectric material is carried out at a temperature of about 25 °C to about 80° C, i.e., heated from room temperature to 40 °C, and applied voltage gradually increased from 0 to 2 kV to produce electric field of 2G V/m (see for example, p. 030021-2 2nd paragraph and p. 030021-3 “Experimental” and Figure 2. related descriptions).
Further motivation is in Coster et al. who teach poling conditions, such as voltage and temperature need to be optimized for a particular piezoelectric material to prevent structural defects, etc. (see for example, p. 6 paragraph [0087]).

Therefore, in view of the above-teachings a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to optimize the temperature and the V/m of the electric field being applied in the method taught by Hartono et al. by routine optimization (Also see MPEP 2144.05 II.) . Because Hartono et al. teach a method of poling piezoelectric material is carried out at a temperature of about 25 °C to about 80° C, i.e., heated from room temperature to 40 °C, and applied voltage gradually increased from 0 to 2 kV to produce electric field of 2G V/m, and further because Coster et al. teach/suggest poling conditions, such as voltage and temperature, need to be optimized for a particular piezoelectric material to prevent defects.


1-7, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hartono et al. in view of Coster et al. as applied to claims 1-7 and 9 above, and further in view of Coster et al.
The combined teachings of Hartono et al. and Coster et al. with respect to the limitations of claims 1-7 and 9 were discussed above in detail. 

Hartono et al. do not teach piezoelectric material is collagen is collagen (the elected species of polymer) (claims 12 and 13).
However, regarding claims 12 and 13, Coster et al. also teach collagen as a piezoelectric material/polymer (see for example, p. 2 paragraph [0027]).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to substitute collagen polymer taught by the prior art to be a piezoelectric material/polymer for the as a piezoelectric material/polymer in the method taught by Hartono et al. with a reasonable expectation of success in exposing the piezoelectric polymer collagen (taught by Coster et al.) to a constant electric field and wherein said method is carried out at a temperature of about 80 °C or less and provide the claimed method of poling piezoelectric material. Because, Hartono et al. teach a method of poling piezoelectric material, said method comprising exposing said piezoelectric material to a constant electric field; wherein said method is carried out at a temperature of about 80 °C or less to significantly improve the piezoelectric properties of polymer, and because Coster et al. teach collagen as a piezoelectric polymer material. A person of ordinary skill in the art before the effective filing date of the invention could have substituted one piezoelectric polymer for another because Coster et al. teach collagen is a piezoelectric polymer.  


1-9 and 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hartono et al. in view of Coster et al., and further in view of Khanbareh et al. (Smart Matter. Structure, 2014, Vol. 23, No. 10, p. 1-11).
The combined teachings of Hartono et al. and Coster et al. with respect to the limitations of claims 1-7, 9, 12 and 13 were discussed above in detail. 

Hartono et al. do not explicitly teach Teflon and steel plates (claim 8).
However, as indicated above, Hartono et al. teach wherein the piezoelectric material is sandwiched between plates during exposure to the constant electric field (see for example, p. 030021-3 “Experimental” and Figure 2. related descriptions).
Moreover, regarding Teflon and steel plates (claim 8), Khanbareh et al. teach using Teflon and steel plates during a process of poling piezoelectric material (placed between two steel plates with Teflon spacers separating the electrodes from the steel plates for the application of electric field) to apply pressure and produce a flat sample (see for example, p. 3 Figure 1, its descriptions, and p. 2 right-hand column 1st and 2nd paragraphs). 
Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to use Teflon and steel plates (as taught by Khanbareh et al.) for applying the electric field in the method according to the teachings of Hartono et al. with a reasonable expectation of success in exposing piezoelectric material to a constant electric field, wherein said method is carried out at a temperature of about 80 °C or less, and wherein the piezoelectric material is sandwiched between Teflon and steel plates during exposure to the constant electric field and provide the claimed method of poling piezoelectric material. Because, Hartono et al. teach a method of poling piezoelectric material, said method comprising exposing said piezoelectric material to a constant electric field; wherein said method is carried out at a temperature of about 80 °C or less; wherein the piezoelectric material is sandwiched between plates during exposure to the constant electric field, and because Khanbareh et al. teach using 

Conclusions:
No claim(s) is allowed at this point.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651